Name: Commission Regulation (EEC) No 434/84 of 9 February 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  beverages and sugar
 Date Published: nan

 Avis juridique important|31984R0434Commission Regulation (EEC) No 434/84 of 9 February 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector Official Journal L 051 , 22/02/1984 P. 0013 - 0014 Spanish special edition: Chapter 03 Volume 29 P. 0302 Portuguese special edition Chapter 03 Volume 29 P. 0302 Finnish special edition: Chapter 3 Volume 17 P. 0079 Swedish special edition: Chapter 3 Volume 17 P. 0079 *****COMMISSION REGULATION (EEC) No 434/84 of 9 February 1984 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 606/82 (2), and in particular Articles 28 (7) and 39 thereof, Whereas Commission Regulation (EEC) No 1443/82 (3) lays down, in particular, detailed rules for the application of the quota system to isoglucose; whereas Article 2 of that Regulation defines isoglucose production for the purposes of Articles 26 to 29 of Regulation (EEC) No 1785/81 as the total quantity of the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose, irrespective of its fructose content in excess of that limit, and expressed as dry matter determined by refractometry; Whereas the aforesaid rules do not specify details of the conditions for recording and controlling isoglucose production for the purposes of applying the quota system but simply place on the Member States concerned the obligation to take, within the meaning of Article 9 of Regulation (EEC) No 1443/82, all the measures necessary to establish the controls required for recording production; whereas experience gained in this respect as regards isoglucose indicates the need to ensure for the Community a harmonized application of the controls in order to avoid, in particular, inequalities of treatment between different isoglucose producers; Whereas the production of isoglucose is completely accomplished as soon as glucose or its polymers have undergone the process referred to as 'isomerization'; whereas, therefore, and in order to avoid arbitrary choices of the moment at which production is recorded, such recording should take place as soon as the isomerization process has terminated and before any operation to separate the glucose and fructose constituents or to produce mixtures; whereas, in order to make this control as effective as possible, every manufacturer of isoglucose in the Community should be required to notify to the competent authorities of the Member State concerned every factory using this isomerization process; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1443/82 is hereby replaced by the following: 'Article 2 1. For the purposes of Articles 26 to 29 of Regulation (EEC) No 1785/81 "isoglucose production" means the quantity of the product obtained from glucose or its polymers having a content by weight in the dry state of at least 10 % fructose, irrespective of its fructose content in excess of that limit, expressed as dry matter and recorded in accordance with paragraph 2. 2. The quantity of the product referred to in paragraph 1 shall be recorded by: (a) physical metering of the tel quel volume of the product, and (b) determination of the dry matter content by refractometry, as soon as the isomerization process has terminated and before any operation to separate the glucose and fructose constituents or to produce mixtures. 3. Every manufacturer of the product referrd to in paragraph 1 shall be required to notify without delay each of his factories which may be used for the isomerization of glucose or its polymers. Notification shall be made to the Member State on whose territory each factory is situated. The Member State may require the person concerned to furnish additional information in this respect.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 74, 18. 3. 1982, p. 1. (3) OJ No L 158, 9. 6. 1982, p. 17.